Exhibit 10.2

 

SECOND AMENDMENT AGREEMENT

 

SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of December 21, 2005 by
and between Memry Corporation (the “Borrower”), a Delaware corporation, and
Webster Business Credit Corporation (the “Lender”), amending a certain Credit
and Security Agreement dated as of November 9, 2004 by and between the Borrower
and the Lender as amended by that certain First Amendment Agreement dated as of
November 9, 2005 (as amended and in effect from time to time, the “Credit
Agreement”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Lender has made and
continues to make revolving loans to the Borrower; and

 

WHEREAS, the Borrower have requested, among other things, that the Lender amend
certain terms of the Credit Agreement; and

 

WHEREAS, the Lender is willing to, among other things, amend certain terms and
conditions of the Credit Agreement, all on the terms and conditions set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1. Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement (as amended hereby) shall have the same meanings
herein as therein.

 

§2. Ratification of Existing Agreements. All of the Borrower’s obligations and
liabilities to the Lender as evidenced by or otherwise arising under the Credit
Agreement, the Notes and the Other Documents, except as otherwise expressly
modified in this Agreement upon the terms set forth herein, are, by the
Borrower’s execution of this Agreement, ratified and confirmed in all respects.
In addition, by the Borrower’s execution of this Agreement, the Borrower
represents and warrants that no counterclaim, right of set-off or defense of any
kind exists or is outstanding with respect to such obligations and liabilities.

 

§3. Representations and Warranties. All of the representations and warranties
made by the Borrower in the Credit Agreement, the Notes and the Other Documents
are true and correct on the date hereof as if made on and as of the date hereof,
except (i) to the extent that any of such representations and warranties relate
by their terms to a prior date, (ii) for matters previously disclosed to the
Lender in writing or in form 10-k, 10-Q or 8-k filed with the Securities and
Exchange Commission, and (iii) for deviations not, in the aggregate, having or
reasonably likely to have a material adverse effect on the Borrower and its
assets.

 

§4. Conditions Precedent. Except as set forth below, the effectiveness of the
amendments contemplated hereby shall be subject to the satisfaction on or before
the date



--------------------------------------------------------------------------------

hereof of each of the following conditions precedent (which conditions the
Lender acknowledges have been satisfied on the date hereof):

 

(a) Representations and Warranties. All of the representations and warranties
made by the Borrower herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof, except as provided in §3 hereof.

 

(b) Performance: No Event of Default. The Borrower shall have performed and
complied in all material respects with all terms and conditions herein required
to be performed or complied with by them prior to or at the time hereof, and
there shall exist no Event of Default or condition which, with either or both
the giving of notice of the lapse of time, would result in an Event of Default
upon the execution and delivery of this Agreement.

 

(c) Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Agreement and all
other instruments and documents delivered by the Borrower in connection
therewith shall have been duly and effectively taken.

 

(d) Delivery. Except as set forth below, the parties hereto shall have executed
and delivered (i) this Agreement, (ii) that certain Second Capital Expenditure
Loan Note dated as of even date herewith in the original principal amount of
$1,000,000, and (iii) such further instruments and taken such further action as
the Lender may have reasonably requested, in each case further to effect the
purposes of this Agreement, the Credit Agreement and the Other Documents.

 

(e) Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall be satisfactory in substance
and form to the Lender, and the Lender shall have received all information and
such counterpart originals or certified or other copies of such documents as it
may request.

 

(f) Fees and Expenses. The Borrower shall have paid to the Lender all fees and
expenses incurred by the Lender (including attorney’s fees and expenses) in
connection with this Amendment, the Credit Agreement and the Other Documents on
or prior to the date hereof.

 

§5. Amendments to the Credit Agreement.

 

5.1. A new paragraph (e) is hereby added to Section 2.1 of the Credit Agreement
to follow Section 2.1(d) to read as follows:

 

“(e) Subject to the terms and conditions of this Agreement, Lender will make
available to Borrowers the Second Capital Expenditure Loan commencing on
November 9, 2005 through the Second Capital Expenditure Loan Conversion Date
(the “Second Capital Expenditure Loan Period”), until terminated as provided

 

- 2 -



--------------------------------------------------------------------------------

below, in principal amounts not exceeding in the aggregate at any one time
outstanding the Capital Expenditure Loan Borrowing Base, it being agreed and
understood that at no time shall the maximum aggregate principal amount of the
Second Capital Expenditure Loans made by Lender exceed the Capital Expenditure
Loan Borrowing Base. The Second Capital Expenditure Loans shall be evidenced by
a secured promissory note issued to Lender (the “Second Capital Expenditure Loan
Note”), in substantially the form attached hereto as Exhibit 2.1(e). The Second
Capital Expenditure Loan shall be subject to mandatory prepayment as provided in
Section 2.10. The Second Capital Expenditure Loan may be voluntarily prepaid, in
whole or in part, at any time or from time to time, without premium or penalty
subject to Section 2.2(e) and the payment, as appropriate, of any Early
Termination Fee then due if such prepayment is made in connection with a
termination of this Agreement; provided, however, that: (i) Lender receives at
least five (5) Business Days advance written notice of any intended prepayment;
(ii) any partial prepayments shall be made (A) only on a date prescribed above
for the payment of principal installments of the Second Capital Expenditure
Loans and (B) only in an amount equal to the principal installment amount for
the Second Capital Expenditure Loan prescribed hereinabove (or integral
multiples thereof); (iii) any partial prepayments shall be applied to the
principal installments of the Second Capital Expenditure Loan then remaining to
be repaid in the reverse order of their respective maturities; and (iv) any full
prepayments of the principal balance of the Second Capital Expenditure Loan
shall be accompanied by the payment of accrued interest thereon through the date
of prepayment.”

 

5.2. A new clause (iv) and (v) are added to Section 2.2 of the Credit Agreement
to follow clause (a)(iii) to read as follows:

 

“(iv) Borrowing Representative, on behalf of any Borrowers, may request
borrowings (but in any event, no more than four times during the Second Capital
Expenditure Loan Period) and repay BUT NOT REBORROW Second Capital Expenditure
Loans. To be eligible to obtain a Second Capital Expenditure Loan, Borrower must
submit to Lender at least three (3) Business Days prior to the date on which
Borrower requests Lender to make such Second Capital Expenditure Loan,
enforceable at the sole option of Lender: (a) copies of invoices which reflect
the actual cost of the Eligible Equipment being purchased with the proceeds of
such Second Capital Expenditure Loan, including, if any, installation and other
services and costs associated therewith; (b) evidence satisfactory to Lender
that upon payment of the purchase price therefor, the Eligible Equipment shall
be in the Borrower’s physical possession and that (1) the Borrower has acquired
good title to such Eligible Equipment, and (2) such Eligible Equipment is not
subject to any pledge, lien, lease, encumbrance or charge of any kind
whatsoever, other than in favor of Lender. Whenever Borrower desires an advance,
Borrower shall notify Lender (which notice shall be irrevocable) by telecopy or
telephone of the proposed borrowing. Such notice (each, a “Notice of Second
Capital Expenditure Loan Borrowing”) shall specify (i) the proposed funding date
of such Second Capital Expenditure Loan

 

- 3 -



--------------------------------------------------------------------------------

requested, (ii) the principal amount of the Second Capital Expenditure Loan
requested, (iii) the Interest Period for such Second Capital Expenditure Loan
(if applicable), and (iv) the Type of such Second Capital Expenditure Loan. Each
Notice of Second Capital Expenditure Loan Borrowing must be received by Lender
(a) no later than 11:00 a.m. on the Business Day of the proposed funding of any
Domestic Rate Loan and (b) not less than three (3) Business Days prior to the
proposed funding date of any Eurodollar Rate Loan.

 

(v) Notwithstanding anything to the contrary contained herein, so long as
Borrowers are in compliance with all of the terms and conditions of this
Agreement and no Default or Event of Default shall have occurred and be
continuing, on the Second Capital Expenditure Loan Conversion Date the then
outstanding principal balance of the Second Capital Expenditure Loans shall
convert into term indebtedness, continuing to bear interest at a rate determined
in accordance with Section 3.1 hereof, and be payable in substantially equal,
consecutive monthly payments of principal in accordance with an eighty-four
(84) month amortization schedule, due and payable beginning on December 9, 2006,
and continuing on the same day of each succeeding calendar month, with the
entire remaining principal balance thereof being due and payable, in a balloon
payment upon expiration of the Term. On and after the Second Capital Expenditure
Loan Conversion Date, Borrower shall have no ability to request, and Lender
shall have no obligation to make, any further Second Capital Expenditure Loans.”

 

5.3. Section 2.6 of the Credit Agreement is hereby amended and restated to read
as follows:

 

“2.6. Repayment of Overadvances. The aggregate balance of Advances (other than
the Term Loans, the Capital Expenditure Loan and the Second Capital Expenditure
Loan) outstanding at any time in excess of the maximum amount of Advances (other
than the Term Loans, the Capital Expenditure Loan and the Second Capital
Expenditure Loan) permitted to be hereunder, i.e, any “overadvances,” shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or Event of Default has occurred.”

 

5.4. Section 2.10(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(a) When any Borrower sells or otherwise disposes of any Collateral other than
Inventory in the ordinary course of business, or when any Borrower suffers an
insured loss in respect of any Collateral, then, except as otherwise provided in
Section 4.11, Borrowers shall repay the Advances in an amount equal to the net
proceeds derived from such sale or other disposition or received as any loss
recovery from insurance, i.e., gross proceeds thereof less any reasonable costs
incurred by such Borrower in connection with the receipt of such proceeds, such
repayments to be made promptly but in no event more than one (1) Business Day
following receipt of such net proceeds, and until the date of payment, such
proceeds

 

- 4 -



--------------------------------------------------------------------------------

shall be held in trust for Lender. The foregoing shall not be deemed to be an
implied consent to any such sale or disposition otherwise prohibited by the
terms and conditions hereof. Such proceeds shall be applied, if derived from
other than the sale of Inventory or Receivables, first to Term Loan B, in the
reverse order of the respective installment maturities thereof (beginning with
the last payment) until Term Loan B is paid in full, then to Term Loan A, in the
reverse order of the respective installment maturities thereof (beginning with
the last payment) until Term Loan A is paid in full, then to the Capital
Expenditure Loan (if converted into term indebtedness as provided for herein),
in the inverse order of the respective installment maturities thereof (beginning
with the last payment) until the Capital Expenditure Loan is paid in full, then
to the Second Capital Expenditure Loan (if converted into term indebtedness as
provided herein), in the inverse order of the respective installment maturities
thereof (beginning with the last payment) until the Second Capital Expenditure
Loan is paid in full, but otherwise all such proceeds shall be applied to
Revolving Advances without reduction, however, in Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.”

 

5.5. Section 2.10(b) of the Credit Agreement is hereby amended by deleting the
phrase “or the Capital Expenditure Loan” and substituting “, the Capital
Expenditure Loan or the Second Capital Expenditure Loan” therefor.

 

5.6. Section 2.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“2.11 Use of Proceeds. Borrowers shall apply the proceeds of (i) any Revolving
Advances, the Term Loans and the Capital Expenditure Loan made on the Closing
Date to retire the Existing Loans and to pay closing costs and expenses
associated with this transaction, (ii) the Term Loans to acquire substantially
all of the assets of Putnam Plastics, Inc. pursuant to the Putnam Acquisition
Agreement and related costs and expenses, (iii) Revolving Advances made on and
after the Closing Date to provide for their respective working capital needs,
(iv) Capital Expenditure Loans to acquire Eligible Equipment, and (v) Second
Capital Expenditure Loans to acquire Eligible Equipment.

 

5.7. Section 3.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“3.1 Interest. Interest on Advances shall be payable to Lender in arrears on the
first day of each month, commencing on the first day of the calendar month
immediately following the Closing Date with respect to Domestic Rate Loans and,
with respect to Eurodollar Rate Loans, at the end of each Interest Period or,
for Eurodollar Rate Loans with an Interest Period in excess of three (3) months,
at the earlier of (a) each three (3) months’ anniversary date of the
commencement of such Eurodollar Rate Loan or (b) the end of the Interest Period.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month (the “Monthly Advances”) at a rate per annum equal
to (i) with respect to Revolving Advances, the applicable Revolving Interest
Rate, and (ii) with respect to Term Loan A, the applicable Term Loan A Rate,
(iii) with respect to Term Loan B, the applicable Term Loan B Rate, (iv) with
respect to the Capital Expenditure Loan,

 

- 5 -



--------------------------------------------------------------------------------

the applicable Capital Expenditure Loan Rate, and (v) with respect to the Second
Capital Expenditure Loan, the applicable Second Capital Expenditure Loan Rate
(as applicable, the “Contract Rate”). Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Contract Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, the Obligations shall bear interest at the otherwise
applicable Contract Rate plus an additional two (2%) percent per annum (as
applicable, the “Default Rate”).”

 

5.8. Section 14.1 of the Credit Agreement is hereby amended by deleting the
phrase “and the Capital Expenditure Loan” and substituting “, the Capital
Expenditure Loan and the Second Capital Expenditure Loan” therefore. For the
avoidance of doubt, as of the Second Amendment Date, for purposes of
Section 14.1, the aggregate amount of the Commitments is $12,900,000.

 

5.9. A new Exhibit 2.1(e) is hereby added to the Credit Agreement in the form
attached hereto as Exhibit A.

 

5.10. The following definitions appearing in Annex One of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:

 

“Advances – shall mean and include any loans, advances or other financial
accommodations made under, pursuant to or in connection with this Agreement or
any Other Document, but including, particularly, the Revolving Advances, any
Letters of Credit, the Term Loans, the Capital Expenditure Loan and the Second
Capital Expenditure Loan.

 

Notes – shall mean the Term Loan A Note, the Term Loan B Note, the Capital
Expenditure Loan Note, the Second Capital Expenditure Loan Note and any other
promissory note at any time evidencing any other portion of the Obligations.
“Notes” shall refer, collectively, thereto.

 

Revolving Advances – shall mean Advances made other than Letters of Credit, the
Term Loans, the Capital Expenditure Loan and the Second Capital Expenditure
Loan.

 

Type – As to any Revolving Advances, all or any portion of the Term Loans or all
or any portion of the Capital Expenditure Loan and the Second Capital
Expenditure Loan, its nature as a Domestic Rate Loan or a Eurodollar Rate Loan.”

 

5.11. The following new definitions are each hereby added to Annex One of the
Credit Agreement to appear in their proper alphabetical order, to read as
follows:

 

“Notice of Second Capital Expenditure Loan Borrowing – see Section 2.2(a)(iv).

 

Second Amendment Date – shall mean December 20, 2005

 

- 6 -



--------------------------------------------------------------------------------

Second Capital Expenditure Loan – shall mean the capital expenditure loan, made
available to the Borrowers in the principal amount not to exceed One Million
Dollars ($1,000,000) by the Lender pursuant to Section 2.1(e).

 

Second Capital Expenditure Loan Conversion Date – November 9, 2006.

 

Second Capital Expenditure Loan Note – shall mean the promissory note referred
to in Section 2.1(e) evidencing the Indebtedness of the Borrowers to Lender
arising from the making of the Second Capital Expenditure Loan.

 

Second Capital Expenditure Loan Period – See Section 2.1(e).

 

Second Capital Expenditure Loan Rate – shall mean an interest rate per annum
equal to: (i) the sum of the Alternate Base Rate plus one quarter of one percent
(.25%), with respect to Domestic Rate Loans, and (ii) the sum of the Eurodollar
Rate plus two and three-quarters of one percent (2.75%), with respect to
Eurodollar Rate Loans.”

 

§6. Additional Covenants. Without any prejudice or impairment whatsoever to any
of the Lender’s rights and remedies contained in the Credit Agreement and the
covenants contained therein, the Notes or in any of the Other Documents, the
Borrower additionally covenants and agrees with the Lender as follows:

 

(a) The Borrower shall comply and continue to comply with all of the terms,
covenants and provisions contained in the Credit Agreement, the Notes and the
Other Documents, except as such terms, covenants and provisions are expressly
modified by this Agreement upon the terms set forth herein, including, without
limitation, the delivery and procurement of the mortgage modification
agreements, title insurance endorsements within the time periods set forth
herein.

 

(b) The Borrower shall at any time or from time to time execute and deliver such
further instruments, and take such further action as the Lender may reasonably
request, in each case further to effect the purposes of this Agreement, the
Credit Agreement, the Notes and the Other Documents.

 

The Borrower expressly acknowledges and agrees that any failure by the Borrower
to comply with the terms and conditions of this §6 or any other provisions
contained in this Agreement shall constitute an Event of Default under the
Credit Agreement.

 

§7. Expenses. The Borrower agrees to pay to the Lender upon demand an amount
equal to any and all out-of-pocket costs or expenses (including reasonable legal
fees and disbursements) incurred or sustained by the Lender in connection with
the preparation of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

§8. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (excluding the laws applicable to conflicts or
choice of law).

 

(b) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement shall remain
the same. It is declared and agreed by each of the parties hereto that the
Credit Agreement, as amended hereby, shall continue in full force and effect,
and that this Agreement and the Credit Agreement be read and construed as one
instrument, and all references in the Loan Documents to the Credit Agreement
shall hereafter refer to the Credit Agreement, as amended by this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.

 

WEBSTER BUSINESS CREDIT CORPORATION By:  

/s/ Joseph J. Zautra

   

Its: Vice President

MEMRY CORPORATION By:  

/s/ Robert P. Belcher

   

Name: Robert P. Belcher

Title: Senior Vice President and Chief Financial Officer

 

The undersigned Guarantor consents to the terms contained herein and further
acknowledge and affirm that its Guarantee remains unmodified and in full force
and effect:

PUTNAM PLASTICS COMPANY LLC

By:  

/s/ James G. Binch

   

Name:

Title:

 

James G. Binch

President



--------------------------------------------------------------------------------

EXHIBIT A

 

SECOND CAPITAL EXPENDITURE LOAN NOTE

 

$1,000,000

   December         , 2005      New York, New York

 

FOR VALUE RECEIVED, the undersigned (jointly and severally, individually and
collectively, “Borrower”), promises to pay to the order of WEBSTER BUSINESS
CREDIT CORPORATION, a New York corporation (“Lender”; Lender, together with any
other holder hereof, sometimes referred to herein as the “Holder”), at the
office of Lender located at One State Street, New York, New York 10004, or at
such other place as Lender may from time to time designate to Borrower in
writing, the principal sum of ONE MILLION AND NO/100 DOLLARS ($1,000,000), or,
if less, the outstanding principal amount of the Second Capital Expenditure
Loan, in lawful money of the United States of America, payable in installments
in such amounts and at such times as are provided in the Credit Agreement
(defined below) and, in any event, on the last day of the Term subject to
acceleration upon the occurrence and during the continuance of an Event of
Default under the Credit Agreement or earlier termination of the Credit
Agreement pursuant to the terms thereof, together with interest on the unpaid
principal balance hereof from the date hereof until the payment in full of this
Note at the rate specified with respect to the Second Capital Expenditure Loan
in the Credit Agreement, payable at the times and in the manner provided in the
Credit Agreement.

 

This Note is the Second Capital Expenditure Loan Note issued to evidence the
Second Capital Expenditure Loan made by Lender to Borrower pursuant to the
Credit and Security Agreement, dated November 9, 2004 (herein, as it may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”) between Borrower and Lender, to which reference is hereby made for a
statement of the terms, conditions and covenants under which the indebtedness
evidenced hereby was made and is to be repaid, including, but not limited to,
those related to voluntary or mandatory prepayment of the indebtedness
represented hereby, to the maturity of the indebtedness represented hereby upon
the termination of the Credit Agreement and to the interest rate payable
hereunder. In no event, however, shall interest exceed the maximum interest rate
permitted by law. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, interest shall be payable at the Default Rate.
Capitalized terms used herein and not defined herein have the meanings assigned
to them in the Credit Agreement.

 

Payment of this Note is secured by the Collateral and Holder is entitled to the
benefit of the Credit Agreement and any Other Document at any time delivered in
connection with the



--------------------------------------------------------------------------------

foregoing to secure or guarantee the Obligations, and is subject to all of the
agreements, terms and conditions therein contained.

 

If an Event of Default under Sections 11.7, 11.8, 11.9 or 11.20 of the Credit
Agreement shall occur, then this Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur and be continuing under the
Credit Agreement or any of the Other Documents, which is not cured within any
applicable grace period, then this Note may, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Borrower hereby waives presentment, demand for payment, protest and notice of
protest, notice of dishonor and all other notices in connection with this Note
(except for notices expressly provided for in the Credit Agreement or the Other
Documents).

 

- 11 -



--------------------------------------------------------------------------------

WITNESS THE DUE EXECUTION HEREOF BY THE RESPECTIVE DULY AUTHORIZED OFFICER OF
THE UNDERSIGNED AS OF THE DATE FIRST ABOVE WRITTEN.

 

“BORROWER”

MEMRY CORPORATION

By:  

/s/ Robert P. Belcher

   

Robert P. Belcher

Its Senior Vice President and Chief Financial Officer

 

- 12 -



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  

)

    

) ss. Fairfield

COUNTY OF Fairfield

  

)

 

On December 21, 2005, before me personally came Robert P. Belcher, to me known,
who, being by me duly sworn, did depose and say that he is the Senior Vice
President and Chief Financial Officer of each entity described in and which
executed the foregoing instrument as “Borrower”; and that he signed his name
thereto by order of the board of directors (or other governing body) of said
entity.

 

/s/ Kathleen Ferris

NOTARY PUBLIC

 

Kathleen Ferris

NOTARY PUBLIC, STATE OF CONNECTICUT

NO. 65478. QUALIFIED IN FAIRFIELD COUNTY

COMMISSION EXPIRES DECEMBER 31, 2007

 

- 13 -